Duane Morris LLP 200 South Biscayne Boulevard, Suite 3400 Miami, Florida 33131 June 19, 2013 VIA EDGAR Mr. Jeffrey Riedler, Assistant Director United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 RE: Soligenix, Inc. Registration Statement on Form S-1 Filed June 13, 2013 SEC File No. 333-184762 Dear Mr. Riedler: On behalf of our client, Soligenix, Inc., a Delaware corporation (the “Company”), we are responding to the comments of the staff (the “Staff”) of the U.S. Securities and Exchange Commission to the above-referenced filing of the Company as set forth in the Staff’s letter dated June 19, 2013 (the “Letter”).The Company is filing Pre-Effective Amendment No. 5 to the Company’s Registration Statement on Form S-1 (the “Registration Statement”) to file a revised legal opinion to address the comments of the Staff contained in the Letter. When the Company requests acceleration of the effective date of the Registration Statement, the Company will provide a written statement acknowledging the matters noted in the three bullet points included in the Letter. If the Staff has any other comments or requires any additional information, kindly contact the undersigned at (306) 960-2250. Sincerely, /s/ Leslie J. Croland cc:Ms. Amy Reischauer, Division of Corporation Finance Christopher J. Schaber, Ph.D., Chief Executive Officer and President
